 Case: 4:19-cv-03129-HEA Doc. #: 48 Filed: 12/22/20 Page: 1 of 3 PageID #: 298




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

WILLIAM GUNN, individually and on   )
Behalf of all others similarly situated,
                                    )
                                    )
             Plaintiff,             )
                                    )
vs.                                 )     Case No.: 4:19-cv-03129-HEA
                                    )
Prospects DM, LLC, & ICOT HEARING )
SYSTEMS LLC d/b/a , LISTENCLEAR & )
ICOT HOLDINGS, LLC, et. al.         )
                                    )
             Defendants.            )
______________________________________________________________________________

ICOT HOLDINGS, LLC,                      )
                                         )
Third-Party Plaintiff/Counter-Defendant, )
                                         )
vs.                                      )         Case No.: 4:19-cv-03129-HEA
                                         )
Prospects DM, INC.                       )
                                         )
Third- Party Defendant/Counter-Claimant. )


    PLAINTIFF WILLIAM GUNN’S MOTION FOR LEAVE TO FILE SUR REPLY
       Comes Now, Plaintiff William Gunn, by and through the undersigned counsel, and

respectfully moves this court for leave to submit the attached Sur Reply in Response to

Defendants’ Reply in Support of its Motion to Dismiss.

       When a movant raises new arguments in a reply brief, courts may allow the nonmovant to

file a Sur Reply. See, e.g., Equibrand Corp. v. Reinsman Equestrian Prod., Inc., No. 307-CV-

0536-P, 2007 WL 1461393, *1 n.2 (N.D. Tex. May 17, 2007); Pa. Gen. Ins. Co. v. Story, No. 3:03-

CV-0330-G, 2003 WL 21435511, *1 (N.D. Tex. June 10, 2003). A Sur Reply avoids “palpable
 Case: 4:19-cv-03129-HEA Doc. #: 48 Filed: 12/22/20 Page: 2 of 3 PageID #: 299




injustice” by allowing the nonmovants a chance to respond. See Pa. Gen. Ins. Co., 2003 WL

2143551, at *1.

       Defendant raises several new arguments in its reply. Most notably, it draws the attention

to a new District Court Order issued on December 11, 2020. Plaintiff’s Memorandum in

Opposition was due to this Court on December 8, 2020. As Defendant relies on the ruling in

Hussain, Plaintiff must address the new ruling and its implications. Moreover, an additional Order

relating to the exact issues presented here was released on December 17, 2020. See Shen v.

Tricolor California Auto Group, LLC, No. CV 20-7419 PA, ECF Doc. 35 (C.D. Cal. Dec. 17,

2020). Again, Plaintiff was unable to provide analysis or bring these matters to the attention of the

Court as they were not filed until after Plaintiff’s Memorandum was filed.

       Wherefore, Plaintiff respectfully requests this Court grant its Motion for Leave to File its

Proposed Sur Reply and for all such other relief this Court deem just and proper.

Dated: December 22, 2020.

                                                      Respectfully Submitted,
                                                      HALVORSEN KLOTE

                                              By:     /s/ Samantha J. Orlowski
                                                      Samantha J. Orlowski, #72058
                                                      Joel S. Halvorsen, #67032
                                                      Gregory M. Klote, #66888
                                                      680 Craig Road, Suite 104
                                                      St. Louis, MO 63141
                                                      P: (314) 451-1314
                                                      F: (314) 787-4323
                                                      sam@hklawstl.com
                                                      joel@hklawstl.com
                                                      greg@hklawstl.com
                                                      Attorneys for Plaintiffs
 Case: 4:19-cv-03129-HEA Doc. #: 48 Filed: 12/22/20 Page: 3 of 3 PageID #: 300




                              CERTIFICATE OF SERVICE

      I, Samantha J. Orlowski certify that on the 22nd of December 2020, I sent the foregoing
document via this Court’s e-filing system to the following counsel of record:

Helen Mac Murray
Lisa Messner
Christopher C. Wager
Mac Murray and Schuster, LLP
6525 West Oval Campus, Suite 210
New Albany, OH 43054
Email: hmacmurray@mslawgroup.com
Email: lmessner@mslawgroup.com
Email: cwager@mslawgroup.com

Patrick T. McLaughlin
Spencer Fane LLP - St Louis
1 N. Brentwood Blvd., Suite 1000
St. Louis, MO 63105
Email: pmclaughlin@spencerfane.com


                                                  /s/ Samantha J. Orlowski
